DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites “wherein the” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a given activity which is not further specifically described in the specification. Specification only mentions it once on page 2 line 22.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carney et al. (US 20150206151 A1).	
In regard to claim 1, Carney teaches a method for monitoring incontinence and the use of an absorbent product worn by a wearer (Carney, Fig. 2a; Para. 74, The mobile applications A1-A4 are all configured to collect information that is relevant to the voiding behaviour of the user, which information herein is referred to as "voiding relevant information". Contrary to what is herein referred to as "voiding-related information", the voiding relevant information need not relate to the actual voiding behaviour of the user but may relate to anything that has impact on the voiding behaviour), the method comprising at least the steps of: Obtaining information through the use of a mobile device (Carney, Fig. 1;  Para. 77, The voiding relevant information obtained by the mobile applications A1-A4 and stored in the cross-sharing database 8 may be any information that is relevant to the voiding behaviour of the user. It may comprise information on actual urinary and/or faecal insults by the user (i.e. voiding-related information), obtained by the different mobile applications A1-A4 through the use of sensors and/or through manual input of information), predicting, by the mobile device, based on the information, a future voiding by the wearer (Carney, Para. 94, Sleep Security may further be configured to predict future voiding by the product-wearer, i.e. future insults of urine and/or faeces, based on one or more previously registered movements of the user, and to provide the product-related information to the product-wearer or his caregiver based on this prediction), providing, by the mobile device, product recommendations for a given activity (Carney, Para. 91, obtained by the Sleep Security application using the movement sensing device 2 of the mobile device 1. The awakeness signal f is used by Sleep Security to determine whether the product-wearer is likely to have voided urine and/or faeces, and, based on this determination, to provide the product-wearer or a caregiver of the product-wearer with recommendations as to the use of the absorbent product, for example a recommendation to change the product).

In regard to claim 2, Carney teaches the method of claim 1, wherein the absorbent article comprises a feminine hygiene pad, pantiliner, sanitary napkin, incontinence pad, incontinence pant, durable product with absorbent, or a pessary device (Carney, Para. 73, the hygiene product may be an absorbent personal hygiene article, such as a male or female incontinence protector, a sanitary pad, a panty liner or a diaper, for example a diaper with tape fastener, a pant diaper or a belted diaper).

In regard to claim 3, Carney teaches the method of claim 1, wherein the intake information comprises information relating to one or more intakes of fluid and/or solid material by the wearer (Carney, Para. 81, Intake, T3: stores intake data on intakes of fluid and/or solid edible material by the users and may for example include information on the point in time of each intake, the type of the intake (i.e. fluid or solid), the amount of each intake, etc.), and the (Carney, Para. 80, Voiding, T2: stores voiding-related information on actual and/or predicted insults of urine and/or faeces by the users and may for example include information on the point in time of each insult, the type of the insult (i.e. urinary or faecal insult), the amount of each insult). 

In regard to claim 4, Carney teaches the method of claim 1, wherein the method further comprises obtaining, by the mobile device, information about the wearer, wherein the information about the wearer comprises information selected from at least one of: normal intake routines of the wearer; normal voiding behavior of the wearer; age of the wearer; gender of the wearer; health of the wearer, and use of medicines by the wearer (Carney, Para. 21-26, The information relevant to the voiding behaviour of the product-wearer may include data on the actual voiding behaviour of the product-wearer, e.g. the time, type and amount of one or more urinary and/or faecal insults, and/or data on the product-wearer himself or other behaviours or routines of the product-wearer that affect or potentially affect the product-wearer's voiding behaviour).

In regard to claim 5, Carney teaches the method of claim 4, wherein the wherein the intake information comprises an indication of a point in time for one or more intakes (Carney, Para. 81, Intake, T3: stores intake data on intakes of fluid and/or solid edible material by the users and may for example include information on the point in time of each intake, the type of the intake (i.e. fluid or solid), the amount of each intake, etc.), and the voiding information comprises an indication of a point in time for one or more insults of urine and/or feces (Carney, Para. 80, Voiding, T2: stores voiding-related information on actual and/or predicted insults of urine and/or faeces by the users and may for example include information on the point in time of each insult, the type of the insult (i.e. urinary or faecal insult), the amount of each insult).

In regard to claim 7, Carney teaches the method of claim 5. wherein the method further comprises giving input to the user suggesting a change in product, product usage, or product change frequency (Carney, Para. 45, Daily Log may display a notification to the product-wearer in the evening that it is likely that the hygiene product will have to be changed before a certain point in time during the night to come, in order to avoid urinary leakage from the product).

In regard to claim 8, Carney teaches the method of claim 1, wherein information is received by the mobile device via Bluetooth from one or more sensors (Carney, Para. 112, the odour sensor device 11 comprises a communication unit 16 for communicating with the Reassure application running on the mobile device 1, preferably over a wireless communication interface, such as a bluetooth interface. When the odour sensor 14 detects a chemical indicative of presence of urine and/or faeces, it generates a signal which is transmitted to the mobile device 1 by the communication unit 16).

In regard to claim 9, Carney teaches the method of claim 1, wherein the product-related information further comprises a recommendation to use a restroom facility prior to a set amount of time to reduce the potential for an incontinence incident (Carney, Para. 45, Daily Log may display a notification to the product-wearer in the evening that it is likely that the hygiene product will have to be changed before a certain point in time during the night to come, in order to avoid urinary leakage from the product).

Carney, Para. 17, they are adapted to obtain "capacity information" related to the capacity of the absorbent product worn by the wearer, and to present recommendations as to the use of the absorbent product based on a comparison between the voiding behaviour of the wearer, as determined from the collected information, and the capacity of the absorbent product. If, for example, the collected information indicates that the product-wearer has had a certain number of insults of urine and/or faeces that are well below the capacity of the absorbent product, the product-related information provided to the product-wearer may include information indicating that no change of the absorbent product is required at the moment. If, however, the collected information indicates that the product-wearer has had a number of insults of urine and/or faeces that is close to the maximum capacity of the absorbent product, the product-related information may include a recommendation to change the product. If it is found that the capacity of the absorbent product is too high or too low for the voiding behaviour of the product-wearer, the product-related information may comprise a recommendation to exchange the product for another product having a higher or lower absorbing capacity, displayed on the product-wearer's mobile device).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 20150206151 A1) in view of Mayou et al (20150120317 A1).
In regard to claim 6, Carney  does not teach the method of claim 5, wherein the method further comprises receiving information about a future activity by the user or passively by the user's calendar.
However Mayou teaches receiving information about a future activity by the user or passively by the user's calendar (Mayou, Para. 148, A user inputs data into their personal calendar which is registered to communicate the calendar data to the monitoring device. Upon analyzing the calendar data via, for example, key word searching, the system identifies that the user's upcoming events includes exercise, such as a planned yoga class. The monitoring system may see this class recurring weekly. Accordingly, the monitoring system may adapt to the exercise patterns and make recommendations such as, "Would you like to start your temp basal rate now if you plan on exercising in 1 hour?" one hour prior to the scheduled class). 
Carney and Mayou are analogous art because they both pertain to monitoring individuals and providing useful recommendations.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have information collected from a personal calendar (as taught by Mayou) in order to quickly obtain user daily activity information instead of requiring the user to input the information manually.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 20150206151 A1) in view of Stivoric et al. (US 20070100666 A1).
In regard to claim 11, Carney teaches a method for minimizing incidents of incontinence, the method comprising at least the steps of monitoring the use of an absorbent product (Carney, Para. 80, Voiding, T2: stores voiding-related information on actual and/or predicted insults of urine and/or faces by the users and may for example include information on the point in time of each insult, the type of the insult (i.e. urinary or faecal insult), the amount of each insult), obtaining, by means of a mobile device, intake information indicative of intake of fluid and/or solid edible material by the wearer intakes (Carney, Para. 81, Intake, T3: stores intake data on intakes of fluid and/or solid edible material by the users and may for example include information on the point in time of each intake, the type of the intake (i.e. fluid or solid), the amount of each intake, etc.), obtaining, by means of one or more sensors, information regarding one or more of the user's environment, the user's daily activity, the user's calendar, and or the user's biometric data (Carney, Para. 77, The voiding relevant information obtained by the mobile applications A1-A4 and stored in the cross-sharing database 8 may be any information that is relevant to the voiding behaviour of the user. It may comprise information on actual urinary and/or faecal insults by the user (i.e. voiding-related information), obtained by the different mobile applications A1-A4 through the use of sensors and/or through manual input of information. It may further comprise information on the user and/or user behaviours that affects or potentially affects the voiding behaviour of the user, also obtainable by means of various sensors of the mobile device 1 and/or through manual input of information into the different mobile applications), and providing product-recommendations for a future activity (Carney, Para. 91, obtained by the Sleep Security application using the movement sensing device 2 of the mobile device 1. The awakeness signal f is used by Sleep Security to determine whether the product-wearer is likely to have voided urine and/or faeces, and, based on this determination, to provide the product-wearer or a caregiver of the product-wearer with recommendations as to the use of the absorbent product, for example a recommendation to change the product).
Carney does not specifically teach monitoring a user's bathroom habits. 
However Stivoric teaches monitoring a user's bathroom habits (Stivoric, Para. 188, the capabilities of the system to recognize and categorize certain pre-urination or bowel movement conditions, parameters and/or contexts. This may be useful in addressing bed wetting and bathroom training in both children and adults. For example, if the device is worn for some period of time during which these events occur, the system builds a knowledge base regarding the measured and derived parameters immediately prior to the events. These parameters may then serve as signals for an impending event and may trigger an alarm or other warning).
Carney and Stivoric are analogous art because they both pertain to monitoring individuals for predicting the occurrence of a number of physiological and conditional states and events and reporting the same as output data.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have monitoring bathroom habits (as taught by Stivoric) with the system of Carney in order to improve prediction of any incident and provide a recommendations as to the use of the absorbent product.

In regard to claim 12, Combination of Carney and Stivoric teach the method of claim 11, wherein the absorbent article comprises a feminine hygiene pad, pantiliner, sanitary napkin, incontinence pad, incontinence pant, durable product with absorbent, or a pessary device (Carney, Para. 73, the hygiene product may be an absorbent personal hygiene article, such as a male or female incontinence protector, a sanitary pad, a panty liner or a diaper, for example a diaper with tape fastener, a pant diaper or a belted diaper)..

In regard to claim 13, Combination of Carney and Stivoric teach the method of claim 11, wherein the intake information comprises information relating to one or more intakes of fluid and/or solid material by the wearer (Carney, Para. 81, Intake, T3: stores intake data on intakes of fluid and/or solid edible material by the users and may for example include information on the point in time of each intake, the type of the intake (i.e. fluid or solid), the amount of each intake, etc.), and the voiding information comprises information relating to one or more urinary and/or fecal insults by the wearer (Carney, Para. 80, Voiding, T2: stores voiding-related information on actual and/or predicted insults of urine and/or faeces by the users and may for example include information on the point in time of each insult, the type of the insult (i.e. urinary or faecal insult), the amount of each insult). 

In regard to claim 14, Combination of Carney and Stivoric teach the method of claim 11, wherein the method further comprises obtaining, by the mobile device, information about the wearer, wherein the information about the wearer comprises information selected from at least one of. normal intake routines of the wearer; normal voiding behavior of the wearer; age of the wearer; gender of the wearer; health of the wearer, and use of medicines by the wearer (Carney, Para. 21-26, The information relevant to the voiding behaviour of the product-wearer may include data on the actual voiding behaviour of the product-wearer, e.g. the time, type and amount of one or more urinary and/or faecal insults, and/or data on the product-wearer himself or other behaviours or routines of the product-wearer that affect or potentially affect the product-wearer's voiding behaviour).

In regard to claim 15, Combination of Carney and Stivoric teach the method of claim 14, wherein the wherein the intake information comprises an indication of a point in time for one or more intakes (Carney, Para. 81, Intake, T3: stores intake data on intakes of fluid and/or solid edible material by the users and may for example include information on the point in time of each intake, the type of the intake (i.e. fluid or solid), the amount of each intake, etc.), and the voiding information comprises an indication of a point in time for one or more insults of urine and/or feces (Carney, Para. 80, Voiding, T2: stores voiding-related information on actual and/or predicted insults of urine and/or faeces by the users and may for example include information on the point in time of each insult, the type of the insult (i.e. urinary or faecal insult), the amount of each insult).

In regard to claim 16, Combination of Carney and Stivoric teach the method of claim 15, wherein the method further comprises giving input to the user suggesting a change in product, product usage, or product change frequency (Carney, Para. 45, Daily Log may display a notification to the product-wearer in the evening that it is likely that the hygiene product will have to be changed before a certain point in time during the night to come, in order to avoid urinary leakage from the product).

In regard to claim 17, Combination of Carney and Stivoric teach the method of claim 11, wherein the product recommendation is based on historical data of the user (Carney, Para. 102, By conducting this comparison for a plurality of days and nights, the Daily Log application can learn how different intake /voiding patterns during day time affect the voiding behaviour of the product-wearer during night time. Thereby, the voiding relevant information obtained by the Sleep Security application can be used by the Daily Log application to improve the predictions of future insults; Para. 17, to present recommendations as to the use of the absorbent product based on a comparison between the voiding behaviour of the wearer, as determined from the collected information, and the capacity of the absorbent product).

In regard to claim 18, Combination of Carney and Stivoric teach the method of claim 11, wherein information is received by the mobile device via Bluetooth from one or more sensors (Carney, Para. 112, the odour sensor device 11 comprises a communication unit 16 for communicating with the Reassure application running on the mobile device 1, preferably over a wireless communication interface, such as a bluetooth interface. When the odour sensor 14 detects a chemical indicative of presence of urine and/or faeces, it generates a signal which is transmitted to the mobile device 1 by the communication unit 16).

In regard to claim 19, Combination of Carney and Stivoric teach the method of claim 11, wherein the product-related information further comprises a recommendation to use a restroom facility prior to a set amount of time to reduce the potential for an incontinence incident (Carney, Para. 45, Daily Log may display a notification to the product-wearer in the evening that it is likely that the hygiene product will have to be changed before a certain point in time during the night to come, in order to avoid urinary leakage from the product).

In regard to claim 20, Combination of Carney and Stivoric teach the method of claim 11, wherein the method further comprises displaying a confidence indicator for a given product recommendation, wherein the confidence indicator changes over time to give (Carney, Para. 17, they are adapted to obtain "capacity information" related to the capacity of the absorbent product worn by the wearer, and to present recommendations as to the use of the absorbent product based on a comparison between the voiding behaviour of the wearer, as determined from the collected information, and the capacity of the absorbent product. If, for example, the collected information indicates that the product-wearer has had a certain number of insults of urine and/or faeces that are well below the capacity of the absorbent product, the product-related information provided to the product-wearer may include information indicating that no change of the absorbent product is required at the moment. If, however, the collected information indicates that the product-wearer has had a number of insults of urine and/or faeces that is close to the maximum capacity of the absorbent product, the product-related information may include a recommendation to change the product. If it is found that the capacity of the absorbent product is too high or too low for the voiding behaviour of the product-wearer, the product-related information may comprise a recommendation to exchange the product for another product having a higher or lower absorbing capacity, displayed on the product-wearer's mobile device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689